DETAILED ACTION
Response to Amendment
The following is in response to the amendment of June 20, 2022.


Allowable Subject Matter
Claims 1-11 and 16-19 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Claims 1-11:  In a seamed press felt comprising: a non-woven base fabric material formed of a first fabric structure, the first fabric structure including an array of MD yarns connected to at least one layer of a hot melt adhesive web material and to at least one layer of a backing, the non-woven base fabric material arranged in two superimposed layers joined by the MD oriented yarns at CD oriented fold regions at each of two opposing ends thereof, the MD oriented yarns forming uniform loops at the fold regions to define a channel extending the CD width of the press felt, and a pintle extending through the channel defined by intermeshing the loops from the two opposing ends to form a seam, further comprising a second fabric structure including an array of parallel yarns, located interior to the two superimposed layers of base fabric and oriented such that the parallel yarns of the array are oriented in the CD of the press felt, the prior art does not disclose or suggest a backing that is a non-woven backing that includes a layer of a first yarn system and a layer of a second yarn system oriented transverse to the first yarn system, wherein at least one of the first and second yarn systems includes a low melt temperature adhesive that is heat activated and binds the first and second yarn systems together.   
Claims 16-19:  In a seamless papermaking fabric, comprising: a first fabric structure that includes an array of MD yarns formed as a first endless fabric loop, at least one layer of a hot melt adhesive web material, at least one backing layer, and a second fabric structure that includes an array of CD oriented parallel yarns formed as a second endless fabric loop that is generally a same size as the first endless fabric loop, the second endless fabric loop being inserted into the first endless fabric loop forming two superimposed layers of the first and second fabric structures, and at least one layer of fibrous batt material needled into and through the superimposed layers of the first and second fabric structures, the prior art does not disclose or suggest a backing that is a non-woven backing that includes a layer of a first yarn system and a layer of a second yarn system oriented transverse to the first yarn system, wherein at least one of the first and second yarn systems includes a low melt temperature adhesive that is heat activated and binds the first and second yarn systems together.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748